Title: From Thomas Jefferson to John Moody, 27 November 1821
From: Jefferson, Thomas
To: Moody, John

Monto
Nov. 27. 21.Time has  obliterated so much of persons & things from my memory that I cannot always command the recollections for which I am called on. this is the case with respect to yourself. I know I have long been acquainted with you, during the revolution,  before it too I believe & since while acting for Oliver Evans. but the particulars of our intercourse have very much escaped my memory. this much I can say with safety that the general impression remaining on my mind is that you were a person of worth & respectability and that not a flaw or suspicion to the contrary exists with me. but all particulars are gone. accept therefore the assurance of my esteem & respect.Th: J.